Citation Nr: 1401292	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right hip disability, to include as secondary to left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board denied an increased rating for the Veteran's left ankle fracture with arthritis, denied service connection for a right knee disorder secondary to the left knee disability, and remanded the remaining issue (service connection for a right hip disability) for further development.

The Veteran has submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

A right hip disability is not related to the Veteran's military service or to his service-connected left ankle disability.


CONCLUSION OF LAW

The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated by active military service; such disability is not proximately due to or the result of a service-connected disability, and may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent letters in September 2005 and March 2006 that, combined, provided information as to what evidence was required to substantiate the claim, the division of responsibilities between VA and a claimant in developing a claim, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent treatment records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's November 2011 remand, VA provided the Veteran with a medical examination in December 2011.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for rating purposes.  Thus, VA has complied with the November 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested within one year of separation from service to a degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309 ; 3.307.  A 10 percent evaluation for arthritis of the right hip would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence from the relevant time period.  However, the Veteran underwent a VA orthopedic examination in September 1971, just over one year after the Veteran's separation from service.  This examination report does not indicate any right hip complaints.  Moreover, in a November 2007 opinion, a VA examiner specifically found that the Veteran did not have arthritis of the right hip.  A December 2011 VA examination shows the first diagnosis of right hip arthritis in the record.  Thus, the evidence does not show that the Veteran's right hip arthritis manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.

Even if the Veteran does not meet the requirements of 38 C.F.R. §§ 3.307, 3.309, as here, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013)(holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, the December 2011 VA examination shows a diagnosis of right hip arthritis, but there is no evidence of an in-service right hip injury or an in-service onset of right hip arthritis.  The Veteran's service treatment records show no complaints of or treatment for a right hip condition.  Moreover, the Veteran has not alleged any such in-service onset or injury.  Finally, the medical evidence shows that the Veteran first sought treatment for his right hip symptoms in November 2003 and the Veteran has reported an initial onset of his right hip symptoms in approximately 2001, 30 years after his separation from service, not continuous symptoms dating back to his military service.  Thus, direct service connection is not warranted.

The Veteran has claimed that his current right hip arthritis has been caused by his service-connected left ankle disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his right hip disability as secondary to left ankle disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006). 

As noted above, the Veteran has a current diagnosis of right hip arthritis.  Additionally, he is currently service connected for residuals of a left ankle fracture with arthritis (left ankle disability).  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected left ankle disability and the current right hip disability.  In this regard, the December 2011 VA examiner opined that the Veteran's right hip disability was less likely as not proximately due to or the result of the Veteran's left ankle disability.  In the accompanying rationale, the examiner noted that there was no current biomechanical relationship between the right hip and the left ankle.  It was specifically noted that these areas were separate anatomic areas.  The record does not contain a positive medical nexus opinion.

The Veteran himself believes his right hip disability was due to his service-connected left ankle disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation or aggravation involves complex musculoskeletal interactions over the course of many years and thus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Additionally, although the Veteran contends that his service-connected left ankle disability has altered his gait, leading to additional musculoskeletal disabilities, the September 2007 VA examiner specifically found the Veteran had a normal gait.  Therefore, secondary service connection is not warranted-the hip problem cannot be said to have been caused or made worse by the ankle disability.

In short, for reasons expressed immediately above, the claim of service connection for a right hip disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right hip disability, to include as secondary to left ankle disability, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


